*376
ORDER

PER CURIAM.
Terry Knight appeals from the motion court’s judgment denying his amended Rule 24.0351 motion to vacate sentence and set aside guilty plea. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s findings and conclusions are not clearly erroneous. Vernor v. State, 894 S.W.2d 209, 210 (Mo.App. E.D.1995). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2006, unless otherwise indicated.